                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

          Vincent Minerva,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:16-cv-00087-RJC-DCK
                                       )
                 vs.                   )
                                       )
      Hewlett Packard Company,         )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2019 Order.

                                               April 24, 2019
